Citation Nr: 0432453	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-20 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
bile duct dilation secondary to Hepatitis B.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which granted service connection 
for bile duct dilation secondary to Hepatitis B, and assigned 
that disability a 10 percent disability rating.  The veteran 
perfected an appeal as to the initial rating assigned.   


FINDING OF FACT

The veteran's bile duct dilation secondary to Hepatitis B is 
productive of severe cholecystitis with frequent attacks of 
gall bladder colic.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for bile duct 
dilation secondary to Hepatitis B are met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7316-
7314  (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in a letters dated in June 2001, and in the 
statement of the case.  He was informed of the information 
and evidence necessary to substantiate the claim, which 
evidence he was expected to submit, and which evidence VA 
would attempt to obtain for him.  He was also requested to 
inform the RO of any further evidence the claimant wanted VA 
to attempt to obtain.  He has also been informed of what 
evidence was needed to substantiate these claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The record 
reflects that the RO has made reasonable efforts to obtain 
relevant medical evidence adequately identified by the 
appellant in support of his claim.  He also has been afforded 
pertinent examination.  The Board finds that VA has complied 
with the VCAA duties to notify and assist.  

II.  Factual Background

The report of a June 2000 VA examination shows that the 
veteran reported the following complaints: severe stomach 
pains and swelling; that he was disabled and sick at least 
once per month (jaundice color skin during sickness); and 
anxiety in anticipation of the next attack.  The veteran 
reported that this had been recurrent since October 1952.  
The most recent occurrence was over six days near the end of 
June 2000.  The veteran further reported complaints that 
approximately every four to six weeks he develops a short 
period of fever, chills, and occasionally diarrhea which 
lasts for just a few days.  He stated that his wife notes 
during those episodes that he looks jaundiced for a day or 
two.  The examiner noted that all of the veteran's previous 
studies have indicated normal total bilirubins.  

On examination the abdomen was well-healed.  An upper 
abdominal scar was present from a Whipple procedure.  The 
spleen was not palpable, and the liver was not enlarged to 
percussion or palpation.  No other abdominal masses were 
felt.  The report contains diagnoses of (1) Hepatitis B, 
1952, no evidence of chronic Hepatitis, but laboratory 
studies pending; and (2) Whipple procedure for carcinoma of 
the ampulla, 1990.  The examiner commented that it was highly 
unlikely that the veteran's current symptomatic complaints 
were related to his Hepatitis B contracted in 1952.

VA treatment records in August 2000 show that the veteran was 
treated for complaints of pain, aches, and gas for one year 
with intermittent fever which started to occur every month, 
accompanied by nausea and vomiting.  Because of a blockage 
seen at the bile duct six months before, the veteran 
underwent percutaneous transhepatic cholangiogram.  This was 
done to evaluate the etiology of persistently elevated 
alkaline phosphatase as well as the dilatation of the 
intrahepatobiliary system noted on CT and MRI in May and July 
of 2000, respectively.  Also, the physician placed a left 
transhepatic drainage catheter.  The assessment at that time 
was status post percutaneous transhepatic cholangiogram, and 
intrahepatobiliary dilatation possibly secondary to sclerosis 
of his hepatobiliary tree.

In statements dated in April 2001, four physicians attest 
that it is "more likely as not" that the veteran's current 
liver problems were secondary to Hepatitis the veteran 
contracted while in service.

A May 2001 VA treatment record noted that the veteran was 
carcinoid status post Whipple procedure history 1990.  He was 
recently seen with obstruction of the biliary tree on the 
left lobe of the liver.  The record indicated that the 
veteran was status post multiple catheter placements and 
drainage, and cytology had been negative.  The physician 
indicated that she could "not say" that this was related to 
the veteran's hepatitis.

An April 2002 private consultation report shows that the 
veteran was admitted to a hospital for complaints of nausea, 
vomiting and abdominal discomfort.   On examination, the 
veteran felt well and denied any symptoms, and stated that 
this was typical that he develops symptoms and then gets 
better after that.  The veteran's emergency room maximum 
temperature was 100.8 degrees Fahrenheit.  On examination, 
the veteran's abdomen had positive bowel sounds, and was 
soft, nontender, nondistended, with no rebound or guarding.  
Liver function tests were within normal limits except for a 
mild elevation of alkaline phosphatase of 143.  

The report contains an assessment that the veteran was with 
complicated gastrointestinal and surgical history and 
presents with acute episode of nausea and vomiting with 
elevated white count, which is of concern; unknown if 
symptoms are secondary to partial obstruction of the biliary 
tree/cholangitis.  The examiner noted that bilirubin was 
normal and there was mild elevation of alkaline phosphatase.  
The examiner doubted the veteran had significant obstruction 
at that time, and opined that the veteran was probably 
draining.  

A private hospital report shows that the veteran was admitted 
for part of a day in October 2002 for complaints of chills, 
body aches and pain, and fever since the day before.  The 
admitting diagnosis was fever.  The veteran was treated and 
released later that day.

During a May 2003 hearing before the RO, the veteran 
testified indicating that because of his service-connected 
bile duct dilation secondary to Hepatitis B, he stayed 
fatigued, suffered from depression and anxiety, and had 
gastrointestinal problems for which he took medication every 
eight hours.  He explained that he had  gastrointestinal 
attacks about once a week or more often.  The attacks consist 
of a lot of bloating and gas build up and his back and 
shoulders ache.  He testified that he had fever and chills 
sometimes.  The veteran described treatment and medication he 
takes.  

The report of a June 2003 VA examination shows that the 
veteran was being followed at the gastrointestinal and 
oncology clinic, and was seen at the hepatology clinic 
recently for further evaluation of duct strictures.  The 
examiner noted that the veteran had been having bile duct 
strictures on therapeutic duct dilation since a Whipple 
surgery.  The veteran reported complaints of fever, chills, 
intermittent right upper quadrant pains over the last 20 to 
30 years.  The examiner noted that the veteran had recently 
had colonoscopy examination that did not reveal any colitis.  
The veteran had been undergoing several ERCP procedures with 
bile duct dilatation over the last couple of years.  His 
liver function test had been within normal limits other than 
slightly increased alkaline phosphatase.  The platelet count 
was within normal limits and the veteran denied having any 
ascites, peripheral edema or GI bleeding.  The veteran 
reported complaints of chronic fatigue, but denied any 
significant change in his functional status over the last 
couple of months.  He denied having any significant shortness 
of breath or chest pain.  His blood sugars seemed to be under 
reasonable control over the last couple of weeks.

The report contains a review of systems as follows.  The 
veteran had chronic fatigue and no dizziness.  He had no 
significant shortness of breath.  On review of the 
gastrointestinal system, the veteran had intermittent right 
upper quadrant pain with associated nausea, increased 
bloating over the last couple of weeks.  He had no nausea, 
vomiting, hematemesis, or melena.  The veteran had had 
intermittent fever and chills almost twice a month, for 
almost 20-30 years.

On examination, the abdomen was soft, nondistended, with no 
rebound or rigidity.  Bowel sounds were normoactive in four 
quadrants.  There was no evidence of hepatosplenomegaly.  

The report contains the following diagnosis.  The veteran 
probably had a mild secondary sclerosing cholangitis due to 
choledochojejunostomy with several episodes of ascending 
cholangitis in the past couple of months.  The veteran 
required several ERCP procedures since his Whipple operation.  
He might require chronic antibiotic treatments or ERCP 
dilatation of the stricture over the next couple of months.  
The veteran was advised to continue ursodiol.  The veteran 
still has slightly elevated alkaline phosphatase, but has 
persistently normal AST and ALT levels.  The veteran has a 
normal platelet count, which places him in an extremely low 
probability for any underlying liver cirrhosis.  

VA medical records from 2000 to 2004 reflect treatment for 
different medical conditions and disorders.  These records 
reflect treatment for complaints of episodes of fever, nausea 
and vomiting associated with right-sided abdominal pain and 
bloating; and show that the veteran received treatment 
including medication including Ursodiol.

The report of a September 2003 MRI of the liver contains 
findings including: atrophy of the left lobe of the liver; 
persistent segmental dilatation of the left biliary ducts 
with a beaded appearance, suggestive of sclerosing 
cholangitis.  The report contains an impression of (1) 
persistent segmental left intrahepatic biliary dilatation 
with beaded appearance of the biliary ducts throughout the 
liver ..., most likely secondary to sclerosing cholangitis; (2) 
left lobar segmental atrophy; (3) slight increase in the 
prominence of right-sided biliary radicles when compared to 
previous examination; and (4) no significant change in 
postsurgical findings, consistent with a Whipple procedure.  
  
An April 2004 VA treatment record shows that the veteran had 
had several episodes of fever during the last three months, 
about once a month; and had an episode of nausea and vomiting 
associated with right-sided abdominal pain and bloating but 
denied fever or chills.  At that time the examiner noted that 
the veteran's last ascites/plasma ratio had been trending 
down, and AST/ALT had remained normal.

During a July 2004 Travel Board hearing before the 
undersigned, the veteran testified as to his symptoms due to 
his service-connected bile duct dilation secondary to 
Hepatitis B.  He testified as to the symptoms and frequency 
of attacks, and treatment including medication associated 
with this disability.

III.  Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In addition, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions. Id.  VA regulations also require that 
disability evaluations be based upon the most complete 
evaluation of the condition that can be feasibly constructed 
with interpretation of examination reports, in light of the 
whole history, so as to reflect all elements of disability.  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When an appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, as here with the right knee 
disability, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The lay statements and testimony describing the symptoms of 
the veteran's disability are considered to be competent 
evidence. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
However, these statements must be considered in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.

The increased rating issue on appeal is one affecting the 
digestive system.  General rating considerations for diseases 
of the digestive system are contained in 38 C.F.R. §§ 4.110- 
4.113 (2004).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14. 38 
C.F.R. § 4.113 (2004).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2004).

The RO has currently rated the veteran's service-connected 
bile duct dilation secondary to Hepatitis B as 10 percent 
disabling under 38 C.F.R. § 4,114, Diagnostic Codes 7399-
7345, by analogy.  See 38 C.F.R. § 4.27, 4.20.  Diagnostic 
Code 7345 provides for evaluation of chronic liver disease 
without cirrhosis (including hepatitis B, chronic active 
hepatitis, autoimmune hepatitis, hemochromatatosis, drug-
induced hepatitis, but excluding bile duct disorders and 
hepatitis C).  The record, however, shows that the veteran 
does not have hepatitis, but rather has cholangitis, 
variously diagnosed as sclerosing or ascending cholangitis.  
Cholangitis is defined as inflammation of a bile duct.  
Dorland's Illustrated Medical Dictionary 316 (28th ed. 1994).   

On review of the available diagnostic code rating criteria, 
the Board finds that 38 C.F.R. § 4.114, Diagnostic Code 7316 
is the most appropriate diagnostic code for the veteran's 
service-connected disability on appeal because it reflects 
the veteran's predominant disability picture.  The medical 
evidence of record shows that the veteran has cholangitis.  
Diagnostic Code 7316 requires that chronic cholangitis be 
rated as for chronic cholecystitis, which is evaluated under 
the diagnostic criteria of 38 C.F.R. § 4.114, Diagnostic Code 
7314.  

Under Diagnostic Code 7314, severe cholecystitis with 
frequent attacks of gall bladder colic is evaluated as 30 
percent disabling.  Moderate cholecystitis, with gall bladder 
dyspepsia confirmed by X-ray technique, and with infrequent 
attacks (not over two or three a year) of gall bladder colic, 
with or without jaundice is evaluated as 10 percent 
disabling.  Mild cholecystitis is evaluated as zero percent 
disabling. 38 C.F.R. § 4.114, Diagnostic Code 7314.

Upon review of the evidence, the Board finds that the 
evidence shows that the veteran's disability more closely 
approximates the criteria for a 30 percent rating under 
38 C.F.R. § 4.114, Diagnostic Code 7316-7314 (2004).  The 
veteran's service-connected bile duct dilation secondary to 
Hepatitis B, is productive of severe cholecystitis with 
frequent attacks of gall bladder colic, and therefore 
satisfies the criteria necessary for a 30 percent rating.

The Board notes that the veteran reports and the clinical 
record provides evidence of recurrent attacks of 
symptomatology manifested by bloating and pain, and also with 
symptoms of nausea, vomiting, and fever.  The medical 
evidence, as reflected in the recent VA examination, shows 
that the veteran had chronic fatigue, and intermittent right 
upper quadrant pain with nausea, and increased bloating.  He 
was diagnosed with probably mild secondary sclerosing 
cholangitis due to choledochojejunostomy with several 
episodes of ascending cholangitis.  

The report of recent MRI examination of the liver shows 
findings of atrophy of the left lobe of the liver; persistent 
segmental dilatation of the left biliary ducts with a beaded 
appearance, suggestive of sclerosing cholangitis.  The same 
report contains an impression of (1) persistent segmental 
left intrahepatic biliary dilatation with beaded appearance 
of the biliary ducts throughout the liver ..., most likely 
secondary to sclerosing cholangitis; (2) left lobar segmental 
atrophy; (3) slight increase in the prominence of right-sided 
biliary radicles when compared to previous examination.

Based on these factors, with a reading of the regulation in 
the light most favorable to the veteran, the Board finds that 
the preponderance of the evidence supports an initial 30 
percent evaluation.  That is, the veteran's service-connected 
bile duct dilation secondary to Hepatitis B, satisfies the 
criteria necessary for severe cholecystitis with frequent 
attacks of gall bladder colic.  38 C.F.R. § 4.114, Diagnostic 
Code 7316-7314 (2004)

Diagnostic Code 7314 does not provide for a higher rating, 
and the medical evidence of record also does not support a 
higher rating under any other diagnostic code.  Because 
Diagnostic Code 7314 reflects the veteran's predominant 
disability picture of cholangitis, a single evaluation will 
be assigned under that diagnostic code.  Evaluation under 
another diagnostic code under 38 C.F.R. § 4.114 (Schedule of 
ratings-digestive system) would not be appropriate.  38 
C.F.R. § 4.114 (2004).

The Board has also considered the application of staged 
ratings.  In this case, a review of the record does not 
reveal that the veteran's service-connected bile duct 
dilation secondary to Hepatitis B was severe enough such that 
he meets the criteria for a disability rating in excess of 30 
percent under any applicable Diagnostic Code at any point 
during the pendency of his appeal.  Fenderson, 12 Vet. App. 
at 126.

ORDER

A 30 percent rating for bile duct dilation secondary to 
Hepatitis B is granted subject to the controlling regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



